Title: To George Washington from Jonathan Trumbull, Sr., 14 January 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Middletown [Conn.] Jany 14th 1777

I have to acknowledge the receipt of your several Favors of the 12th 14th 16th and 21st Decemr since which the agreable Intelligence of a series of Signal Successes which has attended you in the Jersies affords the most animating Hopes & Prospects; upon which Events we most heartily Congratulate you; and trust that Heaven will still continue to succeed & bless our Exertions & enable you to surmount every Obstacle & rise superior to every Embarrisment & Difficulty that you may yet be called to encounter.
Our Four Battallions are filling up with all possible Dispatch & three of them are gone & going on to your Assistance together with a number of volunteer Companies equal to a Battallion which we are in hopes may answer in lieu of one of the Battallions which we had previously designed for Providence.
The New Army we have great Reason to expect will soon be filled under the great Encouragements that are given, and the Spring that this new Turn in our Affairs must naturally give, but Money & Cloaths will be very necessary to expedite the same—should therefore think it requisit that the recruiting Officers be furnished as soon as possible with a sufficiency of Cash for the purpose of Inlistments, and that our Proportions of the Continental Cloathing coming from the Eastward be ordered to be stopped & delivered here for their Supply likewise how, when & where they are to be armed & accoutred will be necessary to be known.
I immediately laid yours of the 16th before our Assembly who granted ten Thousand Pounds to Colo. Sheldon for the purpose you mention and agreable to your Direction have drawn on the Continent thro’ you for a Reimbursment of the same.

Observe what has passed between yourself and Genl Howe respecting our Suffering Prisoners and am well assured of your feelings for Them—The unheard of Cruelty & Inhumanity with which they have been treated demands our just Resentments & a spirited Remonstrance to Genl Howe upon that Subject.
Have forwarded all their Prisoners in this State to Rhode-Island in pursuance of your advice; and now enclose the necessary Returns requested with a Line to Genl Howe to wait your Requisition for an Exchange.
In this place I cannot help reminding your Excellencys very particular Attention the Case of Colo. Ethan Allen—whose early Captivity & long Sufferings entittle him to a preferance in point of Exchange, his Spirit and Bravery might be of singular Service to his Country and his Tory Enemies in New York are seeking his ruin—I would likewise mention the Case of one Capt. Isaac Fellows, who is also a Prisoner in New York and is confined in close Goal under pretence of Suspicion of being concerned in the late Fire in the City—& is used with great Inhumanity & refused to be brought to Tryal.
Colo. Wards Regiment whose Time do’nt expire till May I am advised are much in want of necessary Cloathing, which wish they may be supplied with if possible from the Continental Stores—but if that can’t be done must request that they may be returned as soon as the public Service will permit to some Station this side the North River that they be supplied from their Friends with much necessary Cloathing they may want. I am, with the most sincere Esteem & Regard Your Excellency’s Most obedt hume Servant

Jonth; Trumbull


P:S. The List of Prisoners is not yet come to hand & must be omitted, till my next.
I have taken the Liberty to advise Majr General Spencer to wait your Excellencys further Orders by Express, before he sends Colo. Ely’s Regiment belonging to our four Battallions from Providence—hoping it will meet your Approbation.

